Exhibit 10.19

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated License Agreement (this “Agreement”) is entered into
as of September 1, 2003, by and between Antigenics, Inc., a corporation existing
under the laws of Delaware and having its principal place of business at 630
Fifth Avenue, Suite 2100, New York, NY 10111 (“Antigenics”), and Sumitomo
Pharmaceuticals Co., Ltd. having its principal place of business at 2-8,
Doshomachi 2-Chome, Chuo-ku, Osaka 541-8510, Japan (“Sumitomo”).

WITNESSETH:

WHEREAS, Aronex Pharmaceuticals, Inc. of 8707 Technology Forest Place, The
Woodlands, Texas 77381- 1191, U.S.A. (“API”) and Sumitomo have executed the
License Agreement dated December 12, 2000 regarding the license of US Patent
Application Serial No. 06/836,524 owned by Sumitomo (the “Current Agreement”).

WHEREAS, API has paid Sumitomo US$ 500,000 as the first milestone payment
pursuant to the Current Agreement;

WHEREAS, as of October 12, 2001, API has assigned to Antigenics all of API’s
rights and obligations on the Current Agreement, pursuant to Section 13 thereof;

WHEREAS, Antigenics and Sumitomo are willing to clarify and amend certain terms
and conditions of the Current Agreement by amending, restating and superceding
the Current Agreement with this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

1. Definitions.

“Subject Patent” means (i) US Patent Application Serial No. 06/836,524, filed
March 5, 1986 and any patents issued thereon, and (ii) any divisions,
continuations, continuation-in-part, reissues, renewals, extensions thereof.

“Products” means any products covered by any of the Subject Patent, except for
any product which contains [**] (“Sumitomo Product”).

“Net Sales” means the gross sales of all the Products covered by a valid claim
of an issued Subject Patent sold by Antigenics or its sub-lisensees to third
parties in the Territory less (i) all quantity discounts and customary
allowances actually granted to such third parties with respect to the sale of
the Products, (ii) returns of the Products to Antigenics or its sub-lisensees
from its customer by reason of spoiled, damaged or outdated products and
(iii) transportation and handling charges, taxes and duties applicable to sales
of the Products.

 

 

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.

 

1



--------------------------------------------------------------------------------

“Territory” means U. S. A. and its territories and protectorates.

 

2. License.

 

  (1) Sumitomo hereby grants to Antigenics under the Subject Patent except for
the treatment of hepatoma(i) an exclusive license to make, have made, use,
develop, import and sell [**] (“Antigenics Product”) (ii) an exclusive license
but for Sumitomo to make, have made, use, develop, import and sell any other
Products than Antigenics Product, in the Territory.

 

  (2) Upon prior written notice to Sumitomo, which shall specify the
identification of the sub-licensee, Antigenics may grant, within the limitations
of license granted pursuant to Sub-section (1) above, sub-licenses in respect
thereof to any third parties, but every such sub-license shall be subject to all
terms and conditions contained in the grant of the license so sub-licensed and
shall also contain terms, conditions and obligations requiring such sub-licensee
to do such acts as may be necessary or proper to enable Antigenics to observe
all the terms and conditions and to perform all the obligations oh Antigenics’
part hereunder. No sub- license shall be granted by any sub-licensee of
Antigenics. Any operations of the sub-licensee of Antigenics shall be deemed to
be the operations of Antigenics and Antigenics shall account for and be
primarily liable for the performance by such sub-licensee of all of its
obligations hereunder.

 

3. Compensation. In consideration of the license hereunder, Antigenics shall pay
the following milestone payments and running royalties to Sumitomo by bank
transfer to Sumitomo’s designated account as set forth below.

Milestone Payments

 

  •  

[**] within thirty (30) days of acceptance of filing the first regulatory
application by Antigenics or its sub-licensee for sales regarding the first
Product within the Territory;

 

  •  

[**] within thirty (30) days of obtaining by Antigenics or its sub-licensee the
first regulatory approval for sales regarding the first Products within the
Territory;

 

  •  

[**] within thirty (30) days of the earliest fiscal year end of Antigenics when
cumulative Net Sales by Antigenics and its sub- licensees altogether in the
Territory reaches [**];

 

 

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.

 

2



--------------------------------------------------------------------------------

  •  

[**] within thirty (30) days of obtaining by Antigenics or its sub-licensee
regulatory approval for sale regarding each additional product among the
Products within the Territory.

Running Royalty

Within ninety (90) days of each fiscal year end of Antigenics:

 

  •  

[**] for the part of annual Net Sales up to [**];

 

  •  

[**] for the part of annual Net Sales over [**] up to [**];

[**] for the part of annual Net Sales over [**].

In the event that the Product is sold by Antigenics or its sub-licensee in
combination with other active ingredients, the applicable royalty payable by
Antigenics shall be reduced proportionately based upon the selling prices of
each active ingredient individually as compared to the selling price of the
combined active ingredients.

In the event that Antigenics demonstrates to Sumitomo by [**] patent attorneys’
opinions (of different law firms) who have expertise at patent issues in the
U.S., that it has to make royalty or other payments to one or more third parties
in order for Antigenics or its sub-licensees to practice the Subject Patent for
manufacturing, using or selling Product without violating such third parties’
intellectual property rights, Antigenics may offset a total of up to [**]
percent of such third-party payments against any royalty payments otherwise due
to Sumitomo hereunder subject to Sumitomo’s approval, but in no event shall the
royalties payable to Sumitomo be reduced to less than [**] of the amounts
otherwise due hereunder. Antigenics shall negotiate in good faith with any such
third party at arms’ length with a view to minimizing Antigenics’ financial
burden to such third party for which an offset would be allowed hereunder, and
the percentage for the reduction from royalties payable to Sumitomo shall be
determined through good faith negotiation between Antigenics and Sumitomo.

 

4. Taxes. Withholding taxes, if any, levied on any of the above payments may be
deducted therefrom, and Antigenics shall furnish to Sumitomo the evidences of
the payment of any such taxes for Sumitomo to obtain tax reduction from Japanese
government.

 

5. Royalty Report. Antigenics shall furnish to Sumitomo within ninety (90) days
of its fiscal year a written report showing (i) the Net Sales of all Products
sold by Antigenics and its sub-licensees and the running royalty on such Net
Sales during the reporting period, broken down by each company, and
(ii) withholding taxes set forth in the above paragraph 4.

 

 

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.

 

3



--------------------------------------------------------------------------------

6. Records and Audit .Antigenics shall keep, and shall have its sub-licensees
keep, accurate records in sufficient detail to enable the running royalties
payable hereunder to be determined for eight (8) years from the year in which
such sales occurred. Upon reasonable prior notice, Sumitomo may, at Sumitomo’s
expense, and not more that once in each fiscal year for each company, have a
public accounting firm examine the records stipulated above during reasonable
business hours. Said public accounting firm shall treat as confidential, and
shall not disclose any information acquired through the audit.

 

7. Patent Infringement by Third Party; Prosecution and Maintenance.

 

  (1) In the event that a third party infringes or threatens to infringe any of
the Subject Patents except for those concerning Sumitomo Product in the
territory

Antigenics may, after full consultation with Sumitomo, take any suitable
measures including a legal action against such infringement and Sumitomo shall
give reasonable assistance (excluding financial assistance) to Antigenics. If
Antigenics commences litigation, it shall have the right to sue in Sumitomo’s
name as attorney in fact for Sumitomo. Antigenics shall be entitled to a credit
against up to [**] of the royalty payments required under paragraph 3 for the
amounts paid by it in defending and enforcing the Subject Patent. Any recoveries
which Antigenics receives as damages or settlement as the result of such
measures shall be first credited to such royalty and the remaining sum, if any,
shall be [**] by Sumitomo and Antigenics. Antigenics shall keep Sumitomo
reasonably informed as to such infringement and measures, and shall not execute
a settlement or compromise on such infringement without prior consent of
Sumitomo, which consent shall not be unreasonably withheld or delayed. Sumitomo
has the right to participate in or take any such measures at its own discretion
and expense.

 

  (2) Sumitomo shall be responsible for prosecution and maintenance of the
Subject Patent, at its expense, and shall keep Antigenics informed thereof. In
the event that Antigenics assumes, upon Sumitomo’s request, the prosecution and
maintenance of the Subject Patent, it shall be entitled to [**] against
royalties due under paragraph 3 above.

 

8. Product Liability Antigenics shall indemnify and hold harmless Sumitomo
(including its affiliates, employees, agents and representatives) against any
and all claims, damages, liabilities, losses, costs and expenses of any kind or
nature arising out of or in connection with third party claims or suits relating
to the Products made, developed, manufactured, imported or sold by Antigenics or
its sub-licensees.

 

 

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.

 

4



--------------------------------------------------------------------------------

9. Term. This Agreement shall become effective on the date first above written
and shall remain in full force until the latest expiration date of the Subject
Patent. Sumitomo may terminate this Agreement if Antigenics contests the
validity of the Subject Patent in any way. In addition, in the event that any
sub-licensee [**] the [**] of the Subject Patent in any way, Sumitomo shall have
the right to direct Antigenics to [**] the [**] with such sub-licensee by
providing written notice to Antigenics. In the event Antigenics fails to [**]
such [**] within [**] days of receipt of such notice by Sumitomo, Sumitomo shall
have the right to [**] immediately upon written notice to Antigenics.

 

10. Termination. Either party may at any time immediately terminate this
Agreement, by giving written notice to the other party, upon the happening of
any of the following events:

 

  (1) if the other party makes an assignment of substantially all of its assets
for the benefit of creditors, is the subject of proceedings in voluntary or
involuntary bankruptcy or reorganization instituted on behalf of or against such
party, or has a receiver or trustee appointed for all or substantially all of
its property;

 

  (2) if the other party becomes insolvent, or is unable to pay its debts as and
when they fall due;

 

  (3) if a material default is made by the other party (for Antigenics case,
which includes a material default against this Agreement made by sub-licensees)
in performance or observance of any provision of this Agreement and such default
is not rectified within [**] days after notice specifying the default. For the
avoidance of doubt, in the event of a material default of a sub-licensee for
which Sumitomo intends to exercise its termination rights hereunder, Sumitomo
shall provide written notice to Antigenics, and Antigenics shall have the right
to rectify such default by either (a) causing its sub-licensee to rectify such
default within the [**] period, or (b) terminating the sub-license agreement
within the [**] period if the sub- licensee does not rectify such default.

 

11. Early Termination by Sumitomo. In the event this Agreement is terminated by
Sumitomo pursuant to Section 10 above prior to expiration (and not for a
material default of the sub-licensee), Sumitomo will grant such sub-licensee a
direct license to the Subject Patent on terms and conditions that are
substantially the same as the applicable terms and conditions contained in this
Agreement, and on financial terms no more favorable than those granted to
Antigenics pursuant to this Agreement but no less favorable than the financial
terms provided to such sub-licensee by Antigenics pursuant to the applicable
sub-license agreement. However, Sumitomo shall have no greater obligations to
such sub-licensee than the obligations Sumitomo has to Antigenics hereunder. In
addition, the sub-licensee shall have obligations to Sumitomo under the direct
license that are substantially the same as and at least equal to the obligations
Antigenics has to Sumitomo hereunder.

 

 

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.

 

5



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement constitutes the whole and entire agreement
between the parties with respect to the subject matter hereof, and replaces all
previous representations, understandings, arrangements or agreements (including
without limitation the Current Agreement) given or made by the parties with
respect thereto, whether oral or in writing.

 

13. Non-assignment. Neither party may assign all or any of its rights under this
Agreement without the prior written consent of the other party, which consent
must not be unreasonably withheld. Notwithstanding the foregoing, and except in
the case described in paragraph 10(1) above, either party may assign this
Agreement without such consent to a third party that succeeds to all or
substantially all of the assigning party’s business or assets relating to this
Agreement, whether by sale, merger, operation of law or otherwise provided that
such assignee or transferee agrees in writing to be bound by the terms and
conditions of this Agreement.

 

14. Governing Law. This Agreement, including its validity and interpretation,
shall be construed and enforced in accordance with the laws of Japan, provided
that validity, enforceability and claim interpretation of the Subject Patent
shall be governed by the laws of the United States.

 

15. Arbitration. Any dispute or controversy between the parties as to the
interpretation, enforcement or termination of this Agreement (other than patent
disputes or controversies relating to the validity, enforceability and claim
interpretation of the Subject Patent), which cannot otherwise be settled by the
parties, shall be finally settled by binding arbitration under the Rules of the
International Chamber of Commerce to be held at the principal place of business
of the party against whom any such action was initiated. Such arbitration
proceeding shall be conducted, in English, by a panel of 3 arbitrators appointed
in accordance with such rules. The costs of the arbitration, including
administrative fees and fees of the arbitrators, shall be shared equally by the
parties, unless otherwise determined by the arbitrators. Each party shall bear
the cost of its own attorneys’ fees and expert fees incurred in such
proceedings.

IN WITNESS HEREOF, the parties hereto have executed this Agreement in duplicate
by their duly authorized representatives and each party keeps one each.

 

Accepted:     Accepted: Antigenics Inc.     Sumitomo Pharmaceuticals Co., Ltd.
By:  

/s/ Russell Herndon

    By:  

/s/ Hiroshi Noguchi

  Russell Herndon       Hiroshi Noguchi, Ph.D. Title:   President     Title:  
Director Date:   September 19, 2003     Date:   September 1, 2003

 

 

[**] = Portions of this agreement have been omitted pursuant to a confidential
treatment request. An unredacted version of this agreement has been filed
separately with the Commission.

 

6